AO 245B (CASDRev. 02118) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                                V.
    EDUARDO MANUEL VELAZCO-ESCAMILLA (1)
                                                                        Case Number:        12CR0131-H

                                                                     Jeremy D. Warren
                                                                     Defendant's Attorney
REGISTRATION NO.                 29182-298
o-
THE DEFENDANT:
IZI   admitted guilt to violation of allegation(s) No.      1and2.

0     was found guilty in violation ofallegation(s) No.
                                                          ~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation
           I, 2                      nv3, Unlawful use of a controlled substance and/or Failure to Test




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                     FILED
                       OCT 2 9 2018

              CLERK US DISTRICT OURT
           SOUTHERN DISTRICT 06 CALIFORNIA
           BY                             DEPUTY


                                                                                                                        12CR0131-H
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:               EDUARDO MANUEL VELAZCO-ESCAMILLA (1)                                     Judgment - Page 2of2
CASE NUMBER:             12CR0131-H

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
3 MONTHS.




D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
D     The court makes the following recommendations to the Bureau of Prisons:




D     The defendant is remanded to the custody of the United States Marshal.

D     The defendant shall surrender to the United States Marshal for this district:
       D    at                                                on
       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
      Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STA TES MARSHAL




                                                                                                            12CR0131-H
